Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-12, 17, 19-20, are rejected under 35 U.S.C. 102A1 as being anticipated by US 20150195562 A1-Li et al (hereinafter referred to as “Li”)..
Regarding claim 1, Li discloses a method for reduced memory utilization for motion data derivation in encoded video (Fig 2-3), comprising:
determining, by a video decoder of a device from an input video bitstream, one or more control point motion vectors of a first prediction unit of a first coding tree unit, based on a plurality of motion vectors of a second one or more prediction units neighboring the first prediction unit stored in a motion data line buffer of the device ([0056], wherein defining a motion vector for a PU; [0058], wherein using one or more Pus having motion vectors); and
decoding, by the video decoder, one or more sub-blocks of the first prediction unit based on the determined one or more control point motion vectors ([0052], wherein slice maybe sub-blocks. Each slice may be decodable).
Regarding claim 2, Li discloses the method of claim 1, wherein the second one or more prediction units are from a second coding tree unit neighboring the first coding tree unit[0058], wherein using one or more Pus having motion vectors; [0054], wherein sub-cus));.
Regarding claim 7, Li discloses the method of claim 1, wherein determining the one or more control point motion vectors further comprises calculating an offset from the motion data of the second one or more prediction units neighboring the first prediction unit based on a height or width of the corresponding second one or more prediction units ([0102], offset).
Regarding claim 9, Li discloses the method of claim 1, wherein decoding the one or more sub-blocks of the first prediction unit based on the determined one or more control point motion vectors further comprises deriving sub-block motion data of the one or more sub-blocks based on the determined one or more control point motion vectors ([0052; [0054).
Regarding claim 10, Li discloses the method of claim 1, further comprising providing, by the video decoder to a display device, the decoded one or more sub-blocks of the first prediction unit ([0044], display).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11, Buffer (fig. 3); decoder (fig. 3)
Regarding claim 12, analyses are analogous to those presented for claim 2 and are applicable for claim 12.
Regarding claim 17, analyses are analogous to those presented for claim 7 and are applicable for claim 17
Regarding claim 19, analyses are analogous to those presented for claim 9 and are applicable for claim 19
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over US 20150195562A1-Li et al (hereinafter referred to as “Li”), in view of US 20140253681 A1-Zhang et al (hereinafter referred to as “Zhang”).
Regarding claim 3, Li discloses the method of claim 2, 
Li fail to disclose wherein the second one or more prediction units are located at a top boundary of the first coding tree unit.
However, in the same field of endeavor, Zhang discloses wherein the second one or more prediction units are located at a top boundary of the first coding tree unit ([0029], top corner).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Li to disclose wherein the second one or more prediction units are located at a top boundary of the first coding tree unit as taught by Zhang, to improve coding efficiency ([0053]).
Regarding claim 13, analyses are analogous to those presented for claim 3 and are applicable for claim 13
Claim 4, 14, 18 rejected under 35 U.S.C. 103 as being unpatentable over US 20150195562 A1-Li et al (hereinafter referred to as “Li”), in view of US 20140253681 A1-Zhang et al (hereinafter referred to as “Zhang”), in further view of US 20130287108 A1-Chen et al (hereinafter referred to as “Chen”).
Regarding claim 4, Li discloses the method of claim 3, 
Li and Zhang fail do disclose wherein the motion vectors of the second one or more prediction units are stored in the motion data line buffer of the device during decoding of the first coding tree unit.
However, in the same field of endeavor, Chen discloses wherein the motion vectors of the second one or more prediction units are stored in the motion data line buffer of the device during decoding of the first coding tree unit ([0142], wherein motion information may be stored in a line buffer).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Li and Zhang to disclose wherein the motion vectors of the second one or more prediction units are stored in the motion data line buffer of the device during decoding of the first coding tree unit as taught by Zhang, to improve coding efficiency ([0105]).
Regarding claim 8, Li discloses the method of claim 7, 
Li fails to disclose wherein an identification the height or width of the corresponding second one or more prediction units is stored in an affine motion data line buffer.
However, in the same field of endeavor, Chen discloses wherein an identification the height or width of the corresponding second one or more prediction units is stored in an affine motion data line buffer ([0127, with and height of PU; [0142], maybe stored in line buffer).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Li and Zhang to disclose wherein an identification the height or width of the corresponding second one or more prediction units is stored in an affine motion data line buffer as taught by Zhang, to improve coding efficiency ([0105]).
Regarding claim 14, analyses are analogous to those presented for claim 4 and are applicable for claim 14
Regarding claim 18, analyses are analogous to those presented for claim 8 and are applicable for claim 18
Allowable Subject Matter
Claims 5-6, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487